Name: Commission Regulation (EEC) No 1392/79 of 4 July 1979 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy;  consumption
 Date Published: nan

 No L 167/20 5 . 7 . 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1392/79 of 4 July 1979 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 26 (3 ) thereof, Whereas Article 2 of Commission Regulation No 282/67/EEC ( 3 ), as last amended by Regulation (EEC) No 1512/78 (4 ), fixes at 50 tonnes the minimum quan ­ tity of a homogeneous lot of colza , rape or sunflower seed which may be offered to the intervention agency ; whereas experience has shown that this quan ­ tity is too small , and should accordingly be increased ; Whereas Article 3 of the same Regulation restricts intervention to colza and rape seed with a maximum erucic acid content of 10 % ; whereas the said figure should be reduced by progressive stages to 5 % ; Whereas Article 7 of the said Regulation provides that increases and reductions are to be applied to seeds offered for intervention which do not correspond to the standard quality ; whereas , in view of price deve ­ lopments during the 1978 /79 marketing year, the increases and reductions set out in Annex I to Regula ­ tion No 282/67/EEC should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : A rtic/e 1 Regulation No 282/67/EEC is hereby amended as . follows : 1 . In Article 2, the expression ' 50 tonnes' is replaced by ' 100 tonnes'. 2 . In the first indent of Article 3 (2), the expression ' 10% ' is replaced by '5% ', and the following sentence is added : 'However, the latter percentage shall be 9 % for the 1979/80 marketing year and 7% for the 1980/81 marketing year.' 3 . Part I of Annex I is replaced by the following : 'OH content Increase or reduction of 0 037 ECU for each 01 00 kg of oil above or below 40 kg per 100 kg of seeds , the weight of which is to be determined in accor ­ dance with the method laid down in the Annex to Regulation (EEC) No 1204/72 and the oil content of which is to be adapted accordingly .' 4 . In Part II of Annex I , the expression '0-037 unit of account' is replaced , with effect from 1 September 1979 , by '0 050 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No 151 , 13 . 7 . 1967, p . 1 . *(4 ) OJ No L 178 , i . 7 . 1978 , p . 58 .